[Cite as S. Euclid v. Fortson, 2020-Ohio-187.]

                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

CITY OF SOUTH EUCLID,                              :

                 Plaintiff-Appellant,              :
                                                            No. 108268
                 v.                                :

DEQUAN FORTSON,                                   :

                 Defendant-Appellee.               :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: January 23, 2020


                  Criminal Appeal from the South Euclid Municipal Court
                        Case Nos. CRB1800196 and TRD1800721


                                             Appearances:

                 Michael Loggrasso, South Euclid Law Director, and Brian
                 M. Fallon, Assistant Prosecutor, for appellant.

                 Eric J. Cherry, for appellee.


LARRY A. JONES, SR., J.:

                   In this appeal, plaintiff-appellant city of South Euclid (“South

Euclid”) challenges the January 3, 2019 judgment of the South Euclid Municipal

Court granting the motion to dismiss of defendant-appellee Dequan Fortson

(“Fortson”). For the reasons that follow, we affirm.
Factual and Procedural History

               On March 22, 2018, the South Euclid police effectuated a traffic stop

on Fortson. The parties stipulated that the sole basis of the stop was the officer’s

observation that Fortson was not wearing his seat belt. As a result of the stop,

Fortson was arrested and charged for a violation of a temporary protection order, a

noncompliance suspension, a license forfeiture suspension, and a seat belt

infraction in violation of South Euclid Codified Ordinances 337.27(b)(1).

               Fortson filed a motion to suppress. A hearing was held on the motion,

which was converted to a motion to dismiss. Fortson contended that the city’s seat

belt ordinance was an improper use of municipal police power; therefore, the stop

was improper and the evidence gathered as a result of the stop was “fruit of the

poisonous tree.”1 After the hearing, the trial court granted Fortson’s motion to

dismiss. The city now appeals and sets forth the following assignment of error for

our review:

               The South Euclid Seat Belt Ordinance 337.27(d) is a proper exercise

of home rule police power that allows a police officer to stop a motorist and issue a

citation based solely on the officer’s observation and no underlying offense need be

observed or cited.




      1The  “fruit of the poisonous tree” is a judicially created exclusionary rule that
provides a remedy to exclude evidence from the government’s case when it has been
obtained by the police through an illegal search or seizure in violation of the Fourth
Amendment to the United States Constitution. Mapp v. Ohio, 367 U.S. 643, 655, 81 S.Ct.
1684, 6 L.Ed.2d 1081 (1961).
Law and Analysis

               In 1986, the Ohio legislature enacted a law making it mandatory that

any person operating a motor vehicle on any street or highway in the state wear a

seatbelt. See R.C. 4513.263(B). However, the law does not allow the police to stop

a vehicle for the sole purpose of determining, and/or issuing a citation for, a seat

belt infraction. The statute reads in pertinent part as follows:

      Notwithstanding any provision of law to the contrary, no law
      enforcement officer shall cause an operator of an automobile being
      operated on any street or highway to stop the automobile for the sole
      purpose of determining whether a violation * * * of this section has been
      or is being committed or for the sole purpose of issuing a ticket,
      citation, or summons for a violation of that nature or causing the arrest
      of or commencing a prosecution of a person for a violation of that
      nature, and no law enforcement officer shall view the interior or
      visually inspect any automobile being operated on any street or
      highway for the sole purpose of determining whether a violation of that
      nature has been or is being committed.

R.C. 4513.263(D).

               In 2012, the city of South Euclid enacted a seat belt law, South Euclid

Codified Ordinances 337.27(d). The city’s ordinance provides as follows:

      Any law enforcement officer with reasonable suspicion may cause an
      operator of an automobile being operated on any street or highway to
      stop the automobile for the sole purpose of determining whether a
      violation of division (b) of this section has been or is being committed
      or for the sole purpose of issuing a ticket, citation, or summons for the
      violation or for causing the arrest of or commencing a prosecution of a
      person for the violation. Any law enforcement officer may view the
      interior or visually inspect any automobile being operated on any street
      or highway for the sole purpose of determining whether the violation
      has been or is being committed.
               South Euclid contends that its ordinance was an exercise of police

power pursuant to its authority to self-govern and, therefore, was permissible under

the home-rule provision of the Ohio Constitution. The home-rule provision is found

in Section 3 of Article XVIII of the Ohio Constitution and provides: “Municipalities

shall have authority to exercise all powers of local self-government and to adopt and

enforce within their limits such local police, sanitary and other similar regulations,

as are not in conflict with general laws.” (Emphasis added.)

               The Ohio Supreme Court has held that a law is a general law for home-

rule analysis if it (1) is part of a statewide and comprehensive legislative enactment,

(2) applies to all parts of the state alike and operates uniformly throughout the state,

(3) sets forth police, sanitary, or similar regulations, rather than purport only to

grant or limit legislative power of a municipal corporation to set forth police,

sanitary, or similar regulations, and (4) prescribes a rule of conduct upon citizens

generally. Canton v. State, 95 Ohio St.3d 149, 2002-Ohio-2005, 766 N.E.2d 963,

¶ 21. A state statute takes precedence over a local ordinance when (1) the ordinance

is in conflict with the statute, (2) the ordinance is an exercise of the police power,

rather than of local self-government, and (3) the statute is a general law. Ohio Assn.

of Private Detective Agencies, Inc. v. N. Olmsted, 65 Ohio St.3d 242, 244-245, 602

N.E. 2d 1147 (1992).

               Upon review, Ohio’s seat belt law is a general law that takes

precedence over South Euclid’s ordinance. It is a statewide law, applies uniformly

throughout the state, sets forth a police regulation, and prescribes conduct on Ohio
citizens. Further, Ohio and the city’s laws are in conflict. We are not persuaded

otherwise by the city’s reliance on Dublin v. State, 188 Ohio Misc.2d 18, 2002-Ohio-

2431, 769 N.E.2d 436 (M.C.), for the proposition that the power to enact police,

sanitary, and other similar regulation falls under the auspices of local self-

government.

               In Dublin, two Columbus-area suburban cities sued the state of Ohio

seeking a declaration that statutes governing the use of public ways by public utilities

were unconstitutional. The issue in Dublin related to the regulation of cable line

installation along public roadways in the municipalities. The municipal regulation

was concerned with providing municipal residents low-cost cable service and

managing municipal roadways for the benefit of the municipalities’ residents.

               The cities contended that R.C. Chapter 4939, which governs public

utilities, was unconstitutional because, among other things, it deprived

municipalities of their home rule powers under the Ohio Constitution, and it did not

operate uniformly across the state as required under the Ohio Constitution. The

Dublin court found that R.C. Chapter 4939 did not violate the uniformity clause

under the Ohio Constitution, but did find that it violated the Ohio Constitution’s

home-rule provision. In regard to home rule, the Dublin court stated:

      In summary, generally, a municipality’s power of self-government
      (narrowly construed) includes the power to control the use of its
      municipally-owned public ways by utility service providers and cable
      operators when their use involves installing and operating their
      equipment and facilities. So long as the statewide-concern doctrine
      does not require otherwise, municipal regulation of such uses of the
      public ways prevails over state law. However, when regulation of a
       subject matter affects the general public of the state more than the
       local inhabitants, then municipal regulation, whether pursuant to the
       powers of local self-government (narrowly construed) or pursuant to
       the power to enact local police, sanitary, and similar regulations,
       must not be inconsistent with the state’s police regulations.

(Emphasis added.) Id. at ¶ 192.

                In determining whether a law is of statewide concern, the Dublin

court adopted the test set forth in Private Detective Agencies, 65 Ohio St.3d 242,

602 N.E.2d 1147. In Private Detective Agencies, the court held that “[o]nce a matter

has become of such general interest that it is necessary to make it subject to

statewide control so as to require uniform statewide regulation, the municipality can

no longer legislate in the field so as to conflict with the state.” Id. at 244. The Dublin

court found that

       the power to regulate the use of municipal public ways by utility service
       providers and cable operators is included in the powers of local self-
       government other than the power to enact and enforce police, sanitary,
       and similar regulations granted to municipalities by the Home Rule
       Amendment to the Ohio Constitution.

Id. at ¶ 123.

                The law at issue in Dublin is distinguishable from the law at issue in

this case. The use of seat belts is a matter of general, statewide concern; it is not

limited to the residents of South Euclid. In fact, the city’s ordinance would apply to

any motorist driving through the city, regardless of whether they were a resident of

South Euclid.

                R.C. 4513.263 satisfies the four-part test for a general law set forth in

Canton, 95 Ohio St.3d 149, 2002-Ohio-2005, 766 N.E.2d 963 at ¶ 21. It is part of a
statewide, comprehensive enactment to ensure safety on Ohio’s roadways. It applies

uniformly to all parts of the state, and it sets forth a police power not solely intended

to limit municipal legislative power.        Finally, it prescribes a general rule for

motorists statewide: wear your seat belts. It therefore is a general law, and it

preempts local ordinances that conflict with its provisions; South Euclid’s ordinance

is in conflict, therefore, state law prevails.

               In light of the above, the city of South Euclid’s sole assignment of

error is overruled.

               Judgment affirmed.

       It is ordered that appellee recover from appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the South

Euclid Municipal Court to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



LARRY A. JONES, SR., JUDGE

MARY J. BOYLE, P.J., and
FRANK D. CELEBREZZE, JR., J., CONCUR